Title: From Thomas Jefferson to John Hayley Jones, 25 June 1821
From: Jefferson, Thomas
To: Jones, John Hayley


Sir
Monticello
June 25. 21.
In answer to the enquiries of your letter of May 24. I can give you facts only. the buildings for the accomodation of the Professors & students of the University will all be finished the ensuing winter. but we have borrowed, under the authority of the legislature, 120.M.D. from the literary fund, for the payment of which our annuity of 15.M.D. a year is pledged. if the debt is to be paid out of that, it will require many years, and the institution cannot be opened till it is redeemed. if on the other hand the legislature should be of opinion that the monies advanced by that fund have been properly applied to their legitimate object, that it has not therefore constituted a debt, but merely an appropriation, we can open the University one year after they shall make that declaration; that time being necessary to bring our professors into place. accept the assurance of my respect.Th: Jefferson